Citation Nr: 0033129	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  97-32 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

The appellant and her mother


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The appellant served in the Air National Guard from September 
1974 to February 1978, and from October 1978 to February 
1979.  The appellant had additional service in the Army 
National Guard from November 1985 to August 1987, to include 
periods of active duty for training in June 1986, August 1986 
and June 1987. 

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the appellant's claim of entitlement to service 
connection for multiple sclerosis.

In December 1999, the Board remanded this case to the RO for 
additional evidentiary development, to include providing the 
appellant with a personal hearing at the RO.  The requested 
development was completed and, in May 2000, the appellant 
presented testimony at a personal hearing at the RO.  Later 
that month, the RO issued a Supplemental Statement of the 
Case in which it continued to deny the appellant's claim of 
entitlement to service connection for multiple sclerosis.  
Thereafter, the appellant's claims folder was returned to the 
Board.


FINDINGS OF FACT

1.  The appellant's multiple sclerosis existed prior to her 
entry into the Army National Guard.

2.  The competent and probative evidence of record does not 
show that the appellant's multiple sclerosis, which 
preexisted service, increased in severity during her 
qualifying periods of active duty for training.



CONCLUSIONS OF LAW

1.  The appellant's multiple sclerosis preexisted service; 
the presumption of soundness at entrance into service is 
rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

2.  Multiple sclerosis was not aggravated by military 
service.  38 U.S.C.A. § 1131, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.306(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to service connection 
for multiple sclerosis.  Although she concedes that this 
disability preexisted her enlistment into the Army National 
Guard, she essentially contends this disability was 
aggravated by various periods of active duty for training.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  

Service connection may be granted for multiple sclerosis if 
it began during service or became manifest to a compensable 
degree within seven years thereafter.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000). 

Presumption of soundness/aggravation 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a). See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (2000).  Temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

Factual Background

Service medical records from the appellant's initial periods 
of service in the Air National Guard are negative for any 
complaints or treatment for multiple sclerosis.

In May 1985, the appellant underwent a physical examination 
for the Army National Guard.  In the report of physical 
examination, the examiner noted "normal" for the 
appellant's neurological condition, and for her upper and 
lower extremities.

In October 1985, the appellant was seen by a private 
neurologist, Dr. R.S., after complaining of difficulty with 
coordination in her right hand.  The appellant indicated that 
she had not experienced any neurological problems until 
earlier in the week, when she noticed that she was having 
trouble writing due to a change in dexterity in her hand.  
She also reported having difficulty in placing her right leg 
and right foot when walking, but indicated that there was no 
particular weakness.  Dr. R.S. noted an impression of 
neurological disease of recent onset manifested primarily by 
right-sided incoordination.  Dr. R.S. further noted that his 
concerns included central nervous pathology of multiple 
sclerosis, tumor, etc.  In a clinical note dated in December 
1985, Dr. S. noted that he had discussed with the appellant 
her diagnosis of multiple sclerosis.

Service medical records from the appellant's period of 
service in the Army National Guard from November 1985 to 
August 1987, including periods of active duty for training in 
June 1986, August 1986 and June 1987, are negative for any 
complaints or treatment for multiple sclerosis.  

In a clinical note dated July 18, 1988, Dr. S. indicated that 
he had seen the appellant for the first time in a couple of 
years.  The appellant complained of foot pain, which was 
aggravated by standing and which was worst the first thing in 
the morning.  Dr. S. found no tenderness and no distant 
abnormality sensation.  Examination revealed negative 
straight leg raising, and Dr. S. concluded that her sensation 
was really quite intact distally.  Dr. S. noted that her 
reflexes were symmetric and slightly hyperactive, but that 
her toes were downgoing to plantar stimulation.  Dr. S. 
determined that the appellant was "really doing very well" 
in regards to her neurological disease.  In a clinical note 
dated July 22, 1988, Dr. S. noted that a trial of the drug 
Feldene had helped her symptoms somewhat, although her feet 
were still sore in the morning.

There is no evidence of the appellant receiving additional 
treatment from Dr. S. until April 1991.  In a clinical note 
dated April 22, 1991, it was noted that the appellant was 
experiencing problems with her gait, balance, and bladder.  
In June 1991, the appellant again reported experiencing 
problems with her gait, but indicated that she was not having 
any other major complaints at that time.  By September 1991, 
the appellant reported that she thought she was no longer as 
smart as she used to be.  In October 1991, however, Dr. S. 
found that the appellant was doing fairly well.  Subsequent 
clinical notes dated throughout 1991 show that the appellant 
complained primarily of spasticity in the lower extremities.  
By December 1991, the appellant also reported experiencing 
blurred vision and increased urgency.

Clinical notes dated throughout 1992 show that the appellant 
reported experiencing increasing symptoms of her multiple 
sclerosis, including fatigue, memory difficulties, and 
problems with her thought process.   She also reported 
falling on several occasions, and indicated that she was 
having increasing problems in her lower extremities.  By July 
1992, however, Dr. S. concluded that the appellant was doing 
much better.  In August 1992, the appellant reported that she 
was doing fine and Dr. S. indicated that there were no other 
new or different complaints at this time.  Subsequent 
clinical records show that the appellant continued to receive 
treatment from Dr. S. throughout the next several years.

In December 1996, the appellant filed a claim of entitlement 
to service connection for multiple sclerosis.  She contended 
that her condition had been aggravated by her military 
service.  In March 1997, the appellant reported that she had 
received treatment for multiple sclerosis at a private 
hospital in November 1985, and from Dr. S. from 1985 to the 
present.

In the March 1997 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
multiple sclerosis.  The RO noted that although the appellant 
entered the Army National Guard in November 1985, she had no 
qualifying service until her active duty for training in June 
1986.  The RO found that there was no evidence that the 
appellant's condition had been aggravated during her active 
duty for training periods.

In a Notice of Disagreement submitted in March 1997, the 
appellant asserted that a physician had told her to retire 
from the Army National Guard because of her multiple 
sclerosis.  The physician reportedly stated that "I wouldn't 
trust a rifle in your hands."

In September 1997, the appellant presented testimony at a 
personal hearing at the RO.  She stated that during her 
training in June 1987, her legs began to bother her to the 
point that they kept her from completing a run.  She stated 
that she had been at camp for four days when she noticed her 
leg problems and that she went to see a military doctor.  
Although her symptoms would always come and go, the appellant 
indicated that these were the most severe they had ever been.  
She also indicated that she had not had problems during her 
earlier periods of active duty for training.  The appellant 
stated that she told the military doctor that she had 
multiple sclerosis, and that he stated that he would not want 
to be around her with a gun in her hand.  The appellant also 
stated that the doctor never actually related to the symptoms 
to her multiple sclerosis, but rather, "left it up in the 
air".

In a Substantive Appeal (VA Form 9), the appellant asserted 
that her condition had been aggravated during her training in 
the summer of 1996.  She indicated that her legs could not 
carry her the required two or three miles.

In April 1998, the appellant submitted a statement from a 
friend, R.S., who had served with the appellant in the Army 
National Guard.  In her statement, R.S. described the various 
difficulties they experienced during their periods of active 
duty for training.  R.S. also noted that she recalled the 
appellant receiving a physical examination and being told she 
would have to resign because she had multiple sclerosis.

In May 1998, the appellant's accredited representative 
requested that the appellant be provided with another 
personal hearing at the RO because she had been represented 
by a member of the wrong service organization at her previous 
hearing.  Thereafter, in December 1999, the Board remanded 
this case to the RO in order to provide the appellant with 
another personal hearing at the RO. 

In accordance with the Board's remand instructions, the 
appellant was provided with another personal hearing at the 
RO in May 2000.  During this hearing, the appellant 
essentially restated her previous contentions that her 
multiple sclerosis was aggravated during her active duty for 
training in the summers of 1986 and 1987.  She also stated 
that he had participated in such training in the fall of 1985 
as well, but did not notice any increase in symptoms during 
that period.  The appellant's mother, D.N., also offered 
testimony during this hearing.  D.N. testified that she 
remember her daughter calling her from the training camp and 
telling her that she could not continue in the service due to 
her symptoms.  D.N. indicated that she could not remember the 
date on which she received the call, but the appellant stated 
that the call was made during the period active duty for 
training that occurred in June 1987.  During the hearing, the 
appellant's accredited representative also asserted that her 
service medical records from the National Guard appeared 
incomplete.  When the representative asked the appellant if 
there was any other place where additional records could be 
found, the appellant replied that there likely were no 
records or other documentation to be found because she did 
not have any reason to go to the doctors during service.

Analysis

Preliminary matters - duty to assist; standard of proof

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits.  See the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) [to be 
codified at 38 U.S.C. § 5103A.  In the instant case, the 
appellant's claim was remanded by the Board in December 1999 
so that the RO could attempt to obtain purportedly missing 
service medical records.  See Hayre v. West, 188 F. 3d 1327 
(1999), which was cited by the Board.  This attempted but was 
unsuccessful.  The case was also remanded in order to enable 
to appellant to testify at a personal hearing at the RO.  As 
indicated above, the hearing took place in May 2000 and the 
hearing transcript has been associated with the appellant's 
VA claims folder.  The Board believes that there is ample 
medical and other evidence of record to adjudicate this 
claim.  The Board also believes is no indication that there 
are additional records that have not been obtained and which 
would be pertinent to the present claim.

The Board recognizes that in VA Forms 21-526 submitted in 
December 1996 and March 1997, the appellant reported having 
received treatment for multiple sclerosis at a private 
hospital in November 1985.  The records of this treatment do 
not appear to have been obtained and associated with the 
claims folder.  Although the Board has considered whether a 
remand is warranted in order to obtain these records, the 
Board believes that a remand is not warranted in this case, 
as such records are essentially irrelevant to the outcome of 
the appellant's case.  The reports of Dr. S., which are 
already of record, reflect that the appellant was diagnosed 
with multiple sclerosis in October 1985 as she contends.  

The pertinent issue in this case is not whether the 
appellant's multiple sclerosis pre-existed service; all agree 
that it did.  Rather the case revolves around whether the 
pre-existing multiple sclerosis underwent an increase in 
severity during the various periods of active duty for 
training that occurred in June 1986, August 1986, and June 
1987.  The records of treatment received at a private 
hospital in November 1985, before any period of active duty 
for training, would not serve to answer that question and 
therefore are essentially irrelevant to the outcome of her 
case.  The Board notes that neither the appellant nor her 
representative have asserted that these records would shed 
any further light on this question.  Therefore, the Board 
finds that all evidence relevant to this issue has been 
obtained and that no further action is required in order to 
comply with VA's statutory duty to assist.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (1999).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a appellant need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

(i) Air National Guard service

As a preliminary matter, the Board notes that there is no 
evidence of record indicating that the appellant's multiple 
sclerosis is related to her service in the Air National Guard 
from September 1974 to February 1978 and from October 1978 to 
February 1979.  Moreover, the appellant and her 
representative have never contended there is any such 
relationship.  Rather, they specifically contend that her 
multiple sclerosis, which was first diagnosed in October 
1985, was aggravated during her various periods of active 
duty for training with the Army National Guard in June 1986, 
August 1986 and June 1987.  

As noted above, service connection may be granted for 
multiple sclerosis if it began during service or became 
manifest to a compensable degree within seven years 
thereafter.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).  However, in Biggins v. Derwinski, 1 
Vet. App. 474, 477 (1991), the Court specifically held that 
the statutory presumptive periods referred to in 38 C.F.R. 
§§ 3.307(a) and 3.309(a) do not apply to periods of active 
duty for training.  Thus, although the appellant was 
diagnosed with multiple sclerosis in 1985, within seven years 
of her final discharge from active duty in the Air National 
Guard in February 1979, the presumptive provisions are not be 
available to the appellant, because her service consisted of 
various periods of active duty for training, rather than 
active duty.


(ii)  Army National Guard service

The appellant is seeking entitlement to service connection 
for multiple sclerosis.  She essentially contends this 
disability was aggravated by her various periods of active 
duty for training in the Army National Guard in June 1986, 
August 1986 and June 1987.  

As a point of clarification, although the appellant alleged 
during her May 2000 hearing that there was an additional 
period of active duty for training at some point between 
September 1985 and November 1985, she did not allege any 
aggravation of her condition during that period.  In any 
event, the Board notes that there is no mention of any such 
period of active duty in 1985 in her service personnel 
records.  Rather, these records clearly reflect that her only 
qualifying periods of active duty for training with the Army 
National Guard occurred in June 1986, August 1986, and June 
1987.  

There is a well-recognized reliance placed upon such records 
by VA.  See 38 C.F.R. § 3.203 (2000); Sarmiento v. Brown, 7 
Vet. App. 80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  Because her service personnel records do not 
reflect any qualifying period of active duty for training in 
1985, service connection cannot be granted on the basis of 
aggravation that occurred during this period.  Accordingly, 
the Board will limit its analysis to whether the appellant's 
multiple sclerosis was aggravated during her periods of 
active duty for training in the Army National Guard in June 
1986, August 1986, and June 1987.  This is consistent with 
the contentions of the appellant and her accredited 
representative in this case.

In evaluating the merits of this claim, the Board must first 
address the statutory presumption of soundness.  As noted 
above, a veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  See 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).

In this case, the appellant does not dispute that her 
multiple sclerosis preexisted service.  In fact, she 
specifically contends that her condition preexisted service 
and has submitted the private treatment records from Dr. S. 
in support of this contention.  These records show that in 
October 1985, immediately prior to her enlistment into the 
Army National Guard, she was treated for several neurological 
symptoms, including difficulty with coordination in her right 
hand and difficulty placing both of her feet when she walked.  
In an October 1985 clinical note, Dr. S. specifically 
indicated that his impression was that the appellant was 
suffering from a neurological disease, which might be 
multiple sclerosis.  Dr. S.'s treatment records further 
reflect that by December 1985, a conclusive diagnosis of 
multiple sclerosis had been reached.  In light of Dr. S.'s 
treatment records, which the Board believes constitute "clear 
and unmistakable proof" that the appellant's disability 
preexisted service, the Board finds that the presumption of 
soundness has been rebutted.

The Board must next determine whether the appellant's pre-
existing multiple sclerosis underwent an increase in severity 
during her qualifying periods of service in the Army National 
Guard.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  As noted 
above, aggravation is characterized by an increase in the 
severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen, supra; Hunt, supra.  In 
discussing this matter, the Board notes that the law provides 
for consideration of the state of the veteran's condition 
prior, during and subsequent to service.

Having reviewed the complete record, the Board finds that the 
competent and probative evidence of record does not show that 
the appellant's multiple sclerosis underwent any increase in 
severity during service.  In reaching this conclusion, the 
Board found the most probative evidence of record to be the 
private treatment records of Dr. S., the appellant's treating 
physician.  These records show that after the appellant was 
treated for multiple sclerosis in December 1985, at which 
time she was experiencing difficulty with coordination in her 
right hand and difficulty placing both of her feet when 
walking, she did not receive any further follow-up treatment 
from Dr. S. until July 1988, almost a full year after being 
discharged from the Army National Guard.  At that time, she 
reported experiencing pain in both feet when walking, but Dr. 
S. specifically found that she was "doing very well in 
regards to her neurologic disease."  The only medical 
evidence of record for the period between December 1985 and 
July 1988 is the appellant's service medical records from the 
Army National Guard, which are devoid of any mention of 
multiple sclerosis during her service.  

In short, both the appellant's private treatment records and 
service medical records fail to show that she received any 
treatment whatsoever for her multiple sclerosis during her 
periods of active duty for training in the Army National 
Guard, which occurred in June 1986, August 198, and June 
1987.  Indeed, there is no medical evidence of any problems 
with multiple sclerosis during the entire period associated 
with her Army National Guard service.  In addition, the July 
1988 clinical note from Dr. S., which specifically indicated 
that she was doing very well constitutes probative medical 
evidence that her underlying condition did not undergo an 
increase in severity during this period.  Of particular 
significance to the Board is the fact that Dr. S.  made 
absolutely no reference to the appellant's Army National 
Guard service.

The only evidence of record indicating that the multiple 
sclerosis was aggravated by service is the appellant's own 
assertion that her multiple sclerosis was aggravated beyond 
the natural progress of that disorder by marching and other 
activities associated with military training.  However, as a 
lay person, the appellant is not considered competent to 
render opinions on matters requiring medical expertise, such 
as the etiology of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).

The Board recognizes that the appellant is considered 
competent to report her own symptoms, and that, in this case, 
she has in essence recently reported that she experienced an 
increase in symptoms, which she claims were associated with 
multiple sclerosis, during her periods of active duty for 
training in the Army National Guard in the summers of 1986 
and 1987.  This recent testimony is inconsistent with the 
medical evidence of record, which as indicated above shows no 
reports of problems associated with multiple sclerosis during 
1986 and 1987.  Even if the appellant's testimony is to be 
believed, any temporary or intermittent flare-ups of a pre-
existing disease during active duty for training are not 
sufficient to be considered aggravation of the disease unless 
the underlying condition, as contrasted to symptoms, worsens.  
See Jensen and Hunt, supra.  

The appellant has repeatedly acknowledged that her symptoms 
would regularly "come and go" at that time, and that the 
flare-ups she experienced during active duty for training 
eventually went away.  Indeed, the recurring nature of her 
symptoms is evident in Dr. S.'s treatment records dated 
between 1988 and 1991, as these records show that the 
severity of her condition often fluctuated during this 
period.  The appellant has produced no competent medical 
evidence to show that the underlying condition underwent an 
increase in severity during her active duty for training.  As 
noted above, the appellant is not considered competent to 
render an opinion as to the etiology of her underlying 
condition.  See Espiritu, 2 Vet. App. at 495.

The Board notes that the appellant's mother, D.N., testified 
during the May 2000 hearing.  Although D.N. appears to have 
training as a registered nurse, she did not offer any opinion 
as to whether the appellant's condition underwent an increase 
in severity during her various periods of active duty for 
training.  Rather, D.N. merely testified that she remembered 
her daughter calling her while in training and reporting that 
she could not continue because of the symptoms she was 
experiencing.  Even if such reported symptoms are assumed to 
be associated with multiple sclerosis, as discussed in detail 
above, temporary or intermittent flare-ups of the disease 
during active duty for training are not sufficient to be 
considered aggravation of the disease unless the underlying 
condition, as contrasted to symptoms, worsens.  D.N.'s 
testimony provides no indication that the appellant's 
underlying condition, as opposed to symptoms, worsened in 
severity during her active duty for training.

The appellant has indicated, in essence, that she had to 
leave military service because of her multiple sclerosis.  
Even assuming that such is the case, this begs the question 
of whether the multiple sclerosis was aggravated by military 
service.  As discussed above, the medical evidence as to that 
question is in the negative. 

In short, the appellant has reported ongoing symptoms of her 
multiple sclerosis, to include pain and lack of coordination 
in her upper and lower extremities.  The record itself 
establishes that such symptoms existed prior to service and 
after her discharge from service, but fails to reflect that 
such symptoms were noted at any time during her various 
periods of active duty for training.  No medical professional 
has cited any increase in disability either during service or 
as a result of service, and, in fact, the record contains 
probative medical evidence indicating that her disability did 
not increase during this period.  The medical evidence, 
reported in detail above, appears to indicate that ongoing 
symptoms of multiple sclerosis as reported by the appellant 
to her physician, Dr. S., did not significantly increase 
until 1991. 

The Board finds that the preponderance of the competent and 
probative evidence demonstrates that the appellant's pre-
existing multiple sclerosis did not undergo any increase in 
severity during service.  Thus, the Board further finds that 
there is no presumption of aggravation of her disability 
during service.  The benefit sought on appeal is accordingly 
denied.

Additional Matters

Lost or missing service records

During the May 2000 personal hearing, the appellant's 
representative appears to have asserted that not all of the 
appellant's service medical records have been obtained and 
associated with the claims folder.  In essence, the 
representative contended that because there is no evidence in 
her service medical records that the appellant received 
treatment for symptoms of her multiple sclerosis, he believed 
that the records of her treatment were either destroyed or 
misplaced.

On several occasions the RO specifically requested all 
available service medical records from the appellant's 
periods of active duty for training in the Army National 
Guard.  In fact, as discussed above, the Board remanded this 
case in December 1999 so that an additional attempt could be 
made to locate the allegedly missing service medical records.  
This proved to be fruitless.  It appears that all such 
records were submitted, and there is no indication whatsoever 
that there are any records missing, other than the 
representative's assertion that such is the case.  The RO has 
also repeatedly requested the appellant's assistance in 
obtaining any additional service medical records that may be 
available and that have not already been associated with the 
claims folder.  No such records have been submitted.  In 
addition, the appellant testified during her May 2000 hearing 
that it was unlikely any additional medical records existed 
because she did not seek treatment during service.  The Board 
believes that all available service medical records have 
likely been obtained and associated with the claims folder.

Even assuming that there are additional service medical 
records that have been lost or destroyed, however, the Board 
notes that this would not have any impact on the appellant's 
claim because the Board has not challenged the appellant's 
assertion that she experienced a flare-up of the symptoms of 
her disability in service.  As discussed above, the Board has 
presumed that she did experience a flare-up of her symptoms 
during her brief periods of active duty for training in the 
summers of 1986 and 1987.  However, the Board denied the 
claim because she has not submitted any competent evidence 
showing that her underlying condition had undergone a 
permanent increase in severity during these periods.  In 
fact, the Board specifically found that there was competent 
and probative showing that her condition had not undergone an 
increase in severity during this period in the form of Dr. 
S.'s treatment records.

The Board recognizes that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  See O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant. Russo v. Brown, 9 Vet. 
App. 46 (1996).  As explained above, the Board has accepted 
that the appellant did experience a flare-up of her symptoms 
during service, but the preponderance of the competent and 
probative evidence is against finding that the appellant's 
underlying disability underwent an increase in severity 
during service.  

Bernard v. Brown

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In a statement submitted in October 2000, the appellant's 
accredited representative asserted that because the 
appellant's claim had originally been denied as being not 
well grounded, the cause should be remanded to the RO for 
compliance with VBA Letter 20-00-40, which instructed the RO 
to no longer deny any claims on that basis.  See also the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A) [statute which eliminated the requirement that a 
claimant submit a well-grounded claim].

Although the representative is correct that the appellant's 
claim was originally denied as being not well grounded in the 
March 1997 rating decision, the Board is of the opinion that 
this is no longer the basis of the RO's denial.  Rather, it 
is clear from a reading of the May 2000 Supplemental 
Statement of the Case that the RO undertook a detailed 
evaluation as to the merits of the appellant's claim and 
determined that the weight of the evidence was against the 
claim.  This is apparent in the RO's discussion as to the 
persuasiveness of certain pieces of evidence, as well as the 
RO's finding that 38 C.F.R. § 3.102 (2000) was not applicable 
because the evidence was not in equipoise.  In light of the 
RO's discussion in the May 2000 SSOC as to the merits of the 
appellant's claim, the Board believes that the issue was not 
decided on the basis that it was not well grounded.  A remand 
is therefore unnecessary


ORDER

Entitlement to service connection for multiple sclerosis is 
denied.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 

